Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of of the following species is acknowledged: 

    PNG
    media_image1.png
    400
    643
    media_image1.png
    Greyscale

Claims 5, 18-23 and 26-31 do not read on the elected species and are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 1-4, 6-17, 24-25 and 32-33 are examined on merits in this office action to the extant they encompass the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-17, 24-25 and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is directed to a kit for unmasking an endotoxin in a composition comprising endotoxin musked with endotoxin masker, the kit comprising a modulator capable of unmasking said endotoxin; and an agent which influences hydrogen bonding stability in solution. As claimed, the endotoxin masker encompasses various detergents of various types and properties and various proteins of various structures and properties which includes hydrophobic protein, hydrophilic protein, lipoprotein, glycoproteins, cell 
    PNG
    media_image2.png
    37
    208
    media_image2.png
    Greyscale
), 9-decen-1-ol (
    PNG
    media_image3.png
    52
    216
    media_image3.png
    Greyscale
 ), trans-2-dodecenol (
    PNG
    media_image4.png
    43
    216
    media_image4.png
    Greyscale
) and various other alcohols with multiple unsaturation and various heteroatom substitutions.
However, throughout the specification, the specification is limited to saturated long chain alcohols having C8-C16 aliphatic hydrocarbon chain and even among these, alkyl chains of only C12 to C14 (1-dodecanol and 1-tetradecanol) showed considerable un-musking (over 40%) of endotoxin from polysorbate/citrate as the specification teaches that recoveries using alcohols with alkyl chains below or above C12 and C14 are below 10% (Table 2 and page 43, lines 3-5). 
Specification teaches that even with I-dodecanol, unmasking from Triton X-100 is not efficient or unreliable (Table 3 and page 45, lines 5-7). Specification teaches that 2, BSA, SDS, and 1-dodecanol (page 48, line 23 to page 49, line 1) and unmasking is not predictable from all sources by use of 1-dodecanol only (Tables 5-7). Specification further teaches that unmasking from protein (e.g. lysozyme) with 1-dodecanol can only be achieved by using combination of 1-dodecanol, CaCl2, BSA and SDS and not by only 1-dodecanol or combination of 1-dodecanol with BSA and SDS or combination of 1-dodecanol, SDS and CaCl2 (Table 8), which clearly indicates that all types of masking would not be able to be unmasked with all types of modulator as encompassed by “modulator” as claimed in claim 1 and with a combination of all types of agent as encompassed, all types of second heteroatom-substituted aliphatic and all types of proteins as encompassed.
As described in the 35 USC 112, first paragraph rejection, a disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974). Examples and description should be of sufficient scope as to justify the scope of the claims. Markush claims must be provided with support in the disclosure for each member of the Markush group. The court indicated that although applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus and disclosure of unmasking from few maskers (polysorbate20, polysorbate80) with very limited compounds such as 1-dodecanol and 1-tetradecanol as modulator, cannot be representative of unmasking from various types of masker from various types of modulators as encompassed. There is no guidance, description for a single unsarurated fatty alcohol in the specification and as discussed above, all chain length alcohols having 8-16 are not capable of unmasking let alone the unsaturated compounds.   There is no clear description of unmasking a protein (as for example, lysozyme) with all types of modulator and the only description disclosed is with a specific combination of 1-dodecanol, CaCl2, BSA and SDS whereas claim 1 allows unmasking of all types of proteins with all types of modulators. Therefore, the specification does not have clear descriptive support for unmasking of all types of masker from endotoxin with all types of modulator as encompassed by the claims and so kit composition for unmasking all types of masker from endotoxin with the inordinately a large number of modulator and agent as encompassed by the claims. The specification does not have clear descriptive support for unmasking of all types of masker from endotoxin with all types of combinations encompassed by various modulators, various agents, various second heteroatom-substituted aliphatics and various proteins as encompassed by each of the terms “maskers”, “modulators”, “second heteroatom-substituted aliphatic” and “protein”. Applicants are directed to the recent and relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The instant specification does not describe sufficient representative examples to support the full scope of the claimed unmasking of various endotoxins from various types of maskers encompassed by “detergent and/or protein active pharmaceutical ingredient (protein API)” using various types of compounds encompassed by the recitation “said modulator comprising a first heteroatom-substituted aliphatic, said heteroatom-substituted aliphatic being an unbranched 1-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 16-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scoik et al (US 6,689,394B2), hereinafter “Scoik”).
Claim 1 is directed to a kit comprising a modulator and an agent. The recitation “a kit for unmasking an endotoxin in a composition comprising an endotoxin masker and suspected of comprising said endotoxin” in the preamble is an intended process utilizing the kit components and as long at the kit components are capable of performing the intended task, it meets the limitation.
In regards to claims 1, 4, 6, 7, 8, 9, 11, and 12 Scoik teaches a composition comprising cetyl alcohol (i.e. an aliphatic alcohol comprising 16 carbon atoms, which reads on the “modulator”) and calcium sulfate (i,e. a divalent cation, which reads on “an agent”) (Col.5, “Example”). Since the aliphatic alcohol and the and the divalent cation are the same as that of claimed compound, the composition would be expected to provide the intended function, absent showing otherwise by applicant.
Scoik does not disclose the composition if a kit, but however, teaches that “included within the scope of the present invention is a kit” (col.4, last paragraph) and therefore, the composition in a kit format would be obvious to one of ordinary skilled in the art.
In regards to claim 2, the composition is for human use and thus one of ordinary skilled in the art can easily envisage the composition as a pharmaceutical composition.
In regard to claim 3 of “instructions for unmasking”, the claimed instructions relate to printed matter and are not entitled to patentable weight.  In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); see also In re Gulack, 703 F.2d 1381, . In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability..[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
In regards to claims 16-17 and 24-25, the endotoxin maker has not been claimed as a component in the kit. The recitation “a kit for unmasking an endotoxin in a composition comprising an endotoxin masker and suspected of comprising said endotoxin” in the preamble is an intended process utilizing the kit components and the recitation does not provide any indication that the endotoxin maker is included in the kit composition. However, Scoik discloses polysorbate-20 (i.e. Tween-20, which reads on “endotoxin marker”) in a the above composition (col.5. “Example”) and thus if the endotoxin masker (i.e. tween-20) were included in the kit, the composition would still be obvious in view of the composition of Scoik.
In regards to claims 11-12, the second heteroatom-substituted heteroatom as claimed also reads on aliphatic alcohol and since the claims does not teach that the 
In regards to claim 10, the cetyl alcohol of Scoik is a chain homolog of 1-docecanol, which differ by hydrocarbon chain length, in case of 1-dodecanol, its 12 –CH2-repeat group and in case of cetyl alcohol, it 16 CH2 repeat group and chain homolog are expected to have similar property and as evidenced by the various claimed chain length of aliphatic alcohols (see claim 7) in the kit, the repeated –CH2- groups do not seem to have vastly distinct properties not suitable for the process and also in the kit.
Moreover, homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) ((MPEP  §  2144.08).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-17, 24-25 and 32-33 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-44 of U.S. Patent No. 10585086. Although the claims at issue are not identical, they are not patentably distinct from each other because the kit composition are obvious in view of the compositions as claimed in US patent ‘086..
Claim 1 is of the US patent ‘086 is directed to a aqueous composition comprising a protein, LPS (endotoxin) and an aliphatic alcohol comprising 8 to 16 carbon atom. Claims 4 and 5 of the US patent teaches that the composition further comprises an anionic detergent such as SDS. The claims of the US patent teaches the composition further comprising chaotropic agent (claims 13-14), non-ionic detergents (claims 7-9) and cations (claims 15-16) and specifically discloses divalent cation Ca2+ (claim 16), polysorbate-20 nonionic detergent (claim 32)  and albumin as protein (claim 37).
The claims of the US patent ‘086 teaches the compounds in a composition but does not mention as kit composition, but however, one of ordinary skilled in the art can easily envisage the composition in a kit for ease and convenience.
Claims 1-4, 6-17, 24-25 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16/527,358.
Claim 1 is of the copending application is directed to a method of unmasking an endotoxin masker and known or suspected of comprising such an endotoxin utilizing a method involving a modulator comprising a first heteroatom-substituted aliphatic, an agent which influences hydrogen bonding (claims 1-8), wherein the first heteroatom substituted heteroatom may be aliphatic alcohol (claims 10) and the agent may be divalent cations such as calcium (claims 4-8).  The claims of the copending application teaches that the modulator may further comprise a second hetetoatom substitured aliphatic wherein the second hetetoatom substituted aliphatic may be SDS (claims 11-14). Claims of the copending application teaches that the modulator may further comprise a protein such as albumin (claims 15-17). The claims of the copending application teaches that the endotoxin masker may be a detergent wherein the detergent may be polysorbate 20 (claim 32).
The claims of the copending application teaches a method of unmasking but does not mention putting the method components in a kit.
However, since the method has been disclosed in the claims for unmasking utilizing various compounds in the process, one of ordinary skilled in the art can easily envisage compiling the method components in a kit for ease and convenience and which is well within the purview of one of ordinary skilled in the art.
Claims 1-4, 6-17, 24-25 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16/948,687.
Claim 1 is of the copending application is directed to a method of unmasking an endotoxin masker and known or suspected of comprising such an endotoxin utilizing a method involving a modulator comprising a first heteroatom-substituted aliphatic, an agent which influences hydrogen bonding (claims 1-8), wherein the first heteroatom substituted heteroatom may be aliphatic alcohol (claims 9) and the agent may be divalent cations such as calcium (claims 7-8).  The claims of the copending application teaches that the modulator may further comprise a second hetetoatom substitured aliphatic wherein the second hetetoatom substituted aliphatic may be SDS (claims 10-13). Claims of the copending application teaches that the modulator may further comprise a protein such as albumin (claims 14-15). The claims of the copending application teaches that the endotoxin masker may be a detergent wherein the detergent may be polysorbate 20 (claim 31).
The claims of the copending application teaches a method of unmasking but does not mention putting the method components in a kit.
However, since the method has been disclosed in the claims for unmasking utilizing various compounds in the process, one of ordinary skilled in the art can easily envisage compiling the method components in a kit for ease and convenience and which is well within the purview of one of ordinary skilled in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.